Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered July 8, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his Sixth Amendment right to a public trial was abridged when the court asked certain members of the defendant’s family to leave the courtroom during the first round of jury selection, to permit prospective jurors to be seated. The defendant’s present contentions were not *592raised before the Court and thus are unpreserved for appellate review (see, CPL 470.05 [2]; People v Quezada, 218 AD2d 819). In any event, the court providently exercised its discretion in light of the limited seating within the courtroom (see, People v Valentin, 250 AD2d 497).
The defendant’s remaining contentions are without merit. Ritter, J. P., S. Miller, Friedmann and Smith, JJ., concur.